Citation Nr: 1731603	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-18 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for lumbar disc herniation, degenerative osteoarthritis and disc disease L4-5, previously denied as low back strain. 

2.  Whether new and material evidence has been submitted to reopen a claim for cervical osteoarthritis degenerative disc disease C5-6, previously denied as cervical strain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.

Because the Veteran has not been afforded a hearing before the Board and the record is conflicted as to whether or not he waived this right, this matter is being remanded to afford the Veteran the opportunity to have a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a request to reopen these previously denied claims in November 2011.  The RO denied this request in an April 2012 rating decision.  In July 2013 the Veteran filed a request for a Board hearing at his local VA office, then in August 2013 filed a VA form 9 including a request to have a videoconference hearing.  The record contains a note of phone contact from April 2017 indicating that the Veteran withdrew his request for a hearing.  However, in July 2017 the Veteran's representative filed a brief indicating that the Veteran had not waived his right to a hearing.  As the Veteran was not afforded a hearing on appeal, as requested, and it is not clear that he waived this right, he may have been denied due process of law.  38 U.S.C.A. § 7107 (a)(b)(3) (West 2014); 38 C.F.R. § 20.700 (a) (2016).  Hence, while the Board acknowledges and regrets the delay to the Veteran, this matter must be remanded to afford the Veteran the opportunity to be heard before the Board. 

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and his representative to determine whether he wishes to have a hearing and what type.  If he does, schedule a hearing.  If he does not, document the file accordingly.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




